Citation Nr: 1214537	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  06-10 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as due to exposure to Agent Orange. 

2.  Entitlement to service connection for prostate cancer, to include as due to exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	Monte Phillips, Esquire


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The Veteran had active service from September 1961 to January 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the St. Louis Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran initially requested a hearing before a Veterans Law Judge but withdrew that request in a January 2009 correspondence.  Under these circumstances, the regulations consider the hearing request to have been withdrawn. 38 C.F.R. §§ 20.702(e), 20.704(e) (2011). 

In March 2010, the Board remanded this case for further development.  Specifically, the Board requested that the Veteran submit any treatment records from March 1964 to March 1965.  The Board also instructed the RO to attempt to obtain the Veteran's complete service treatment records, contact the appropriate records custodian to confirm the Veteran's service in Vietnam, and readjudicate the claims.  Subsequently, the Veteran submitted additional evidence in support of his claims.  Pursuant to the RO's request for records, the National Personnel Records Center (NPRC) indicated that there were no additional service treatment records.  Also, the RO attempted to confirm the Veteran's service in Vietnam and indicated it was unable to do so in a detailed January 2011 Memorandum for the Record in which it chronicled all avenues pursued to obtain the requested information.  The claims were then readjudicated in a November 2011 supplemental statement of the case (SSOC).  Thus, there is compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

In November 2011, the Board received additional evidence consisting of multiple photographs and maps from the Veteran regarding his claims.  He accompanied this evidence with a statement in which he reported that he has elected to have the claim returned to the Board for a decision and that he had mailed a return form back to the RO.  He said that he was sending the evidence to the Board for the Board's consideration.  The Board finds that the statement constitutes a waiver of review by the agency of the original jurisdiction and will proceed with a determination in the claims.  38 C.F.R. § 20.1304(c) (2011). 
 

FINDINGS OF FACT

1. The probative evidence of record does not confirm that the Veteran served in the Republic of Vietnam.   

2.  Diabetes mellitus is not shown to have had onset during service and was not manifest to a compensable degree within one year of separation from service; diabetes mellitus was first documented after service, and is not shown to be related to an injury, disease, or event of service origin or to a service-connected disability, to include exposure to herbicides.

3.  Prostate cancer is not shown to have had onset during service and was not manifest to a compensable degree within one year of separation from service; prostate cancer was first documented after service, and is not shown to be related to an injury, disease, or event of service origin or to a service-connected disability, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Prostate cancer was not incurred in or aggravated by active service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002) redefined VA's duty to assist a claimant in the development of a claim.  The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R.  § 3.159(b) (2011). The requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (noting that VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in an October 2002 letter, issued prior to the rating decision on appeal as to prostate cancer, and in a November 2003 letter regarding diabetes, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate the claims, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  In March 2009, another notice letter was sent that also advised the Veteran of how the VA determines a disability rating and assigns an effective date, and the type of evidence which impacts such.  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment and personnel records, and VA treatment records.  The RO also made several efforts to confirm the Veteran's placement during service in Vietnam as will be outlined below.  

The Board recognizes that the Veteran was not afforded a VA examination regarding these claims.  However, there is no dispute that the Veteran currently suffers from diabetes mellitus and from prostate cancer.  The Veteran does not argue that his diabetes mellitus was diagnosed during service or within one year following discharge from service.  Rather, he argues that the conditions are due to Agent Orange exposure during service.  As a VA examination would not provide information relevant to the question of actual exposure during service, an examination is not needed to make a determination on these claims.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. The Veteran was an active participant in the claims process by providing evidence and argument.  Additionally, as noted above, he declined the opportunity to present personal testimony before a Veterans Law Judge.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  

Service Connection

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

Where a Veteran served 90 days or more during a period of war and diabetes mellitus or prostate cancer become manifest to a degree of 10 percent or more within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A Veteran who had active service in the Republic of Vietnam from January 9, 1962, to May 7, 1975, is presumed to have been exposed to an herbicide agent during that service.  When such a Veteran develops type II diabetes mellitus or prostate cancer to a degree of 10 percent or more within the specified period, the disorder may be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  

The Board notes that, in a May 2008 decision, the Federal Circuit held that VA regulations required that a Veteran have set foot within the land borders of Vietnam for presumptive service connection and that a Veteran who never went ashore from the ship on which he served in the Vietnam coastal waters was not entitled to presumptive service connection.  The Federal Circuit further held that VA's amendment to its Adjudication Procedure Manual excluding Veterans who had not set foot in Vietnam was not invalid nor impermissibly retroactively applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom.  Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  The claimant in Haas filed a petition for a writ of certiorari to the United States Supreme Court, which was denied on January 21, 2009.  See Haas v. Peake, 129 S.Ct. (2008).  Nonetheless, in January 2010, VA issued Compensation and Pension Bulletin: January 2010, which extended the presumption of herbicide exposure based on "service in the Republic of Vietnam" to certain Navy Veterans who served during the Vietnam War on vessels with specific designations, or that conducted "brown water" operations, despite designations as "blue water" vessels.  

In light of the foregoing, service connection may be presumed for residuals of Agent Orange exposure by showing two elements.  First, a Veteran must show that he served in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  Second, a Veteran must be diagnosed with one of the specific diseases listed in 38 C.F.R. § 3.309(e), or otherwise establish a nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997). 
In this case, VA records confirm ongoing treatment related to diabetes mellitus, from 2003 and prostate cancer, from 2002.  Thus, the Board does not dispute that the Veteran has a current diagnosis of diabetes mellitus, as well as a current diagnosis of prostate cancer.  Therefore in order for the Veteran to prevail presumptively, the evidence must show that he served in the Republic of Vietnam during the Vietnam era.

The Veteran has been diagnosed with diabetes mellitus and with prostate cancer which, as noted above, are diseases associated with herbicide exposure.  His period of active duty military service-from September 1961 to January 1966 is during the Vietnam era.  The Veteran is, therefore, entitled to presumptive service connection if it is established that he served in Vietnam.  

The Veteran's primary contention is that he is entitled to service connection for prostate cancer and diabetes mellitus due to Agent Orange exposure while serving in the Republic of Vietnam during active service.  Specifically, he reports that he served as a plane captain assigned to the Air Development Squadron Four (VX-4) at the U.S. Naval Air Station in Point Mugu, California from October 1964 to January 1966.  He states that from approximately October 1964 to February 1965, his squadron (VX-4) served on board the USS Ranger, off the coast of Vietnam.  He reported that while aboard the USS Ranger, he flew inland to Vietnam on various missions, set foot in Vietnam, and was thus exposed to Agent Orange. 

The Veteran's service records show no evidence of service in Vietnam; however, the Veteran's form DD 214 shows seven months and twenty days of foreign and/or sea service.  Additionally, the DD 214 shows that no service medals were received.  Service treatment records show evidence of treatment in Point Mugu, California from the time of service entrance to discharge.  Personnel records show the Veteran was assigned to the VX-4 squadron from July 1964 to January 1966 and that he served as a plane captain.  

Numerous attempts have been made by the RO to locate evidence that the Veteran served in Vietnam and was exposed to herbicides.  Specifically, the RO requested the Veteran's treatment records from Da Nang hospital and records of service in Vietnam from 1964 to 1965, and also made a second attempt to obtain the additional service records.  It also attempted to obtain ship deck logs from the USS Ranger in order to determine whether the Veteran served aboard the ship.  Each of these requests yielded negative results for evidence of the Veteran's service in Vietnam.  In a March 2004 response from the National Archives and Records Administration, the RO was informed that it was extremely rare for the deck logs of large ships (such as the USS Ranger) to contain records of the names of crewmen who left the ship.  Additionally, the response stated that documentation of the activities of non-ship units, such as VX-4, is also rare because the unit itself did not create logs and the aircraft carrier logs did not generally record the activities of units stationed on the ship, but not part of the ship company.  The RO was advised to make further requests to the U.S. Armed Services Center for Unit Records Research (USASCURR)  

In September 2005, the Veteran sent a letter to the RO from C.H.T.  In the letter, C.H.T indicated that the Veteran was his plane captain in 1965 and that he recalled that in October 1965 an attack was launched from the USS Ranger on Hai Phong Harbor in North Vietnam.  C.H.T. stated that he recalled that the Veteran arrived at daybreak to repair a tailhook at a Da Nang Air Force Base.  The RO subsequently determined that C.H.T. had died in 1989.  

In February 2009, C.T.R. indicated that he served with the Veteran in 1962 and 1963, and then saw him again in 1965 on the USS Ranger.  He stated that he saw the Veteran fly off the Ranger on a helicopter to DaNang to work on an aircraft problem.  He said once when the Veteran was gone for a week when he returned to ship he had a Purple Heart from an apparent eye injury.  Service personnel records show that C.T.R. served on the USS Ranger from November 27, 1964 to December 27, 1964.  He served on the USS Coral Sea from February to October 1965.  

In January 2011 the RO issued a Memorandum for the Record compiled by a VA Military Records Specialist outlining the steps taken to attempt to verify the Veteran's claim of in-county Vietnam service.  It was a formal finding of lack of information to verify required to corroborate in-country Vietnam service.  It noted in pertinent part as follows:  On October 11, 2002, the Veteran informed the RO that his unit Air Development Squadron FOUR (VX-4) was deployed onboard the USS Ranger (CVA-60) from October 1964 to February 1965, and stated he was a part of the detachment called "Eagle Flight" that went into the RVN to salvage parts from downed F-4s.  He also stated that he was aboard the USS Coral Sea, USS Midway and USS Constellation.  It was noted that personnel records showed no evidence of in-country Vietnam service.  In an August 2003 telephone conference the Veteran reported that he was part of Operation Big Mother search and rescue missions into Vietnam aboard helicopters.  He also reported that on board the USS Ranger his aircraft flew Agent Orange spraying missions and that when the aircraft returned to the carrier they were covered in Agent Orange.  In January 2003, the NPRC stated that there was no evidence to substantiate service in the RVN.  In November 2003, the NPRC stated there was no record of herbicide exposure.  In March 2004 a letter was sent to the National Archives and Records Administration and in a March 2004 response it was noted that as to a search of the USS Ranger deck logs information about units assigned to ships or individuals going ashore are rare and there was no evidence available to confirm the Veteran's stories.  In an April 2005 letter, the JJSRRC stated that they searched the history of the USS Ranger for 1964 and the response was negative for any indication the ship docked in Vietnam or traversed the inland waterways.  It was noted that in January 2005, the Veteran sent a letter to his girlfriend which he said was sent from Vietnam; however, the postmark was from California.  He was also noted to have included photos of the Vietnam landscape, one showing a sign indicating Tay Ninh Airport.  It was noted the Veteran was in neither of the photos.  A third photo was of the Veteran standing next to a Navy aircraft with no indication of where it was taken.  

In June 2007, the Veteran reported that he received the Purple Heart Medal for an eye injury he received in Vietnam.  An August 2009 statement from NPRC reported that there was no indication that the Veteran was awarded the Purple Heart Medal.  In January 2009, the RO requested the Veteran's treatment records from Da Nang hospital and records of service in Vietnam from 1964 to 1965, and was notified in March 2009 that no records were found.  In April 2009, the RO received a statement from C.R. in which he said that he saw the Veteran on the USS Ranger in the summer of 1965 and saw the Veteran leave for DaNang.  In August 2009, the NPRC verified C.R.'s assignment and in December 2010, it stated that all available service treatment records were mailed to the RO and that they had no additional records.  In August 2010, the RO requested that the  JSRRC supply details of any deployments of Air Development Squadron Four (VX-4) on the USS Ranger, USS Coral Sea, USS Midway and the USS Constellation during credited time within the official waters or Vietnam from August 1964 to January 1966.  A reply was received in September 2010.  It was reported that after review of the October 1963- September 1966 Aviation Historical Summary OPNAV revealed that the squadron conducted operations in Point Mug, California but that the summaries awards pages list personnel in VX-4 for outstanding performance of duty while serving aboard the USS MIDWAY (CVA-41), the USS CORAL Sea (CVA-43) and the USS TICONDEROGA (CVA-41).  It was stated that the summaries do not document that the ships docked, went up rivers, or that personnel stepped foot in Vietnam.  Also on review of the history of the VX-04 the squadron deployed detachments aboard the USS Midway January 30-February 1966; the USS Oriskany April 25-30, 1966; the USS Kitty Hawk August30, 1966 and the USS Constellation on December 1966.  The histories do not document that the ships docked, went up rivers or that personnel stepped foot in Vietnam.  In December 2010, a review of the Veteran's personnel record showed no evidence of in-country Vietnam service.  It was also noted that research of the Dictionary of American Navel Fighting Ships printed from www.history.naval.mil does not show that the USS Ranger, USS Coral Sea, USS Midway or USS Constellation entered into the in-land waterways of Vietnam nor does it indicate that any crew members stepped foot in-country.  

The RO determined that the stories as related by the Veteran were not consistent with his service and the evidence of record.  It was noted that the Veteran had been asked repeatedly for specific information regarding his service in Vietnam and exposure to Agent Orange.  It was found that his stories were ambiguous and not always consistent making research into specific incident difficult.  It was noted that JSRRC research failed to show the unit or any members were actually deployed to in-country Vietnam locations.  It was stated that although the Veteran was off the coast of Vietnam, there is no official indication that the Veteran served in country or went ashore in Vietnam.  

In November 2011, the Veteran forwarded to the Board a folder containing multiple photographs and maps.  None of this evidence shows that the Veteran served in country or went ashore in Vietnam.  

As noted above, service in Vietnam means service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6).  Here, the probative evidence of record does not reflect that the Veteran's active military service included service in the inland waterways of Vietnam or that it involved visitation in the Republic of Vietnam. 

The Board notes the Veteran submitted lay evidence to support his contentions.  In this regard, he submitted a letter postmarked in March 1965 in which he wrote that he had just returned from Tay Ninh Base, south of Saigon.  In the letter, he stated that one of the VX-4 aircraft needed repair so he rode over on a chopper to perform the repair.  He reported that he had not slept for 24 hours, had left Da Nang Air Force Base the night before, got to Tay Ninh Base at dawn, and then headed back to the ship afterward.  He stated that he would send some pictures he took when he got back to VX-4 base.  Inside the letter, were three photos reportedly taken by the Veteran.  Of note, one picture was of the Tay Ninh International Airport in Vietnam.  The location of the other two photos was unclear.  The Veteran also submitted a lay statement, from a long lost friend and fellow serviceman, who reported that he saw and interacted with the Veteran while stationed aboard the USS Ranger in 1965.  Service records confirm that the Veteran's friend, C.R., was stationed aboard the USS Ranger from November 1964 to December 1964, but there was no evidence of service in 1965.  Additionally the statement from C.H.T. is not probative since the records indicate that he had died in 1989.  As to the letter sent by the Veteran to his girlfriend, the postmark on the envelope does not show that it was mailed from Vietnam and thus is not probative in supporting his claim.  

Although the Veteran contended that he was exposed to Agent Orange while along the shore of Vietnam, he has not submitted sufficient credible evidence to substantiate such claim, nor sufficient identifying information for VA to pursue verification of his alleged presence in Vietnam and exposure to Agent Orange beyond that which has been undertaken.  His service personnel records do not show that his "service involved duty or visitation in the Republic of Vietnam."

The NPRC has clearly advised VA that it has no further information to impart.  In view of the foregoing record, the Board is unable to conclude that the evidence creates a reasonable doubt that his active service included duty on the ground within the Republic of Vietnam.  Efforts to secure official records confirming his presence in Vietnam have yielded no confirmation.  Because type II diabetes mellitus and prostate cancer arose many years after his separation from service, and because there is no competent evidence directly linking the Veteran's disorders to service, there is no basis to grant service connection for diabetes mellitus or prostate cancer.  The intervening lapse of years between his separation from military service and the first documented manifestation of the claimed disorders are probative evidence against his claims.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).  

Upon review of the evidence of record, the Board finds that the record does not support the Veteran's contentions that he served in Vietnam.  The Veteran is competent to attest to his experiences in-service, including the places where he served.  While his lay statements regarding his activities and locations are competent evidence, the Board finds that his assertions of service in Vietnam are not credible for a number of reasons.  First, the Veteran's personnel files and DD Form 214 do not show that Vietnam service was  mentioned or even alluded to.  The Veteran has indicated that he received the Purple Heart for a wound he received in Vietnam.  There is no record of any treatment for a wound or receipt of any medals. A letter that he contends was sent from Vietnam was postmarked as from California.  The Board finds that his unverified assertions significantly diminish the credibility of the Veteran's account of events, particularly given its inconsistency with the clear picture presented by the Veteran's personnel records. 

The Board notes that despite the Veteran's lay contentions, there is an absence of any badges, awards, commendations, or other notation on his DD Form 214 suggesting that he served in Vietnam.  The Board has searched carefully through the personnel record for any suggestion that the Veteran served in Vietnam and has found nothing to corroborate the Veteran's lay assertions.  Furthermore, the Veteran has presented "buddy statements" that would serve to corroborate his assertions.  However, the statements are inconsistent with the official records in the file.   The Board generally finds the Veteran's account of serving in Vietnam to be highly implausible.

In light of the vagueness of the Veteran's assertions, and the consistent evidence to the contrary in the Veteran's personnel files, the Board affords no weight to the Veteran's allegations of service in Vietnam.  The Board finds, therefore, that the Veteran did not set foot in Vietnam during the Vietnam era.

The preponderance of the evidence of record does not establish that the Veteran was exposed to Agent Orange or any other qualifying herbicide as specified at 38 C.F.R. § 3.307(a)(6)(i).   Accordingly, the Veteran is not entitled to presumptive service connection for diabetes mellitus or prostate cancer.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims for service connection on a presumptive basis.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

Direct Service Connection

Even when a Veteran is found not to be entitled to a regulatory presumption of service connection for a given disability, the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

In order to establish service connection for a claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence, generally medical, of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

While the Veteran has not advanced a theory of entitlement to diabetes mellitus or prostate cancer on a direct basis, in the interest of completeness, the Board will address such a claim.  With respect to the first Hickson element, medical evidence of a current disability, it is undisputed that the Veteran suffers from diabetes and prostate cancer.  The first Hickson element is, therefore, satisfied.

With respect to the second Hickson element, in-service incurrence or aggravation of a disease or injury, as discussed in detail above, the Veteran claims that his in-service exposure to herbicides caused his diabetes and prostate cancer.  The Veteran has never claimed, nor does the evidence of record suggest, however, that he was diagnosed with or treated for either disorder in service, that either began within one year of service or that he had symptoms since service.  Thus, a discussion as to continuity of symptomatology is not for consideration.  The Board adds that no competent evidence, including medical records, has been presented demonstrating a diagnosis of diabetes or prostate cancer within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309.  For the reasons stated above, the Board finds that the second Hickson element, in-service incurrence or aggravation of a disease or injury, is not satisfied, and the Veteran's claims for service connection on a direct basis fail.  

For the sake of completeness, the Board will also briefly address element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 92, 95-96 (1995), citing Holbrook  v. Brown, 8 Vet. App. 91, 92 (1995) (finding that the Board has the fundamental authority to decide in the alternative). 

With respect to Hickson element (3), medical nexus, in the absence of an in-service incurrence or aggravation of a disease or injury, a medical nexus opinion would seem to be an impossibility.  Accordingly, Hickson element (3) is not met, and the claims fail on this basis as well. 

The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claims; he has failed to do so.  See supra 38 U.S.C.A. 
§ 5107(a). 

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claims on a direct basis.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefits sought on appeal are accordingly denied.



ORDER

Service connection for diabetes mellitus, to include as due to exposure to Agent Orange is denied. 

Service connection for prostate cancer, to include as due to exposure to Agent Orange is denied. 



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


